Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 1 of 18




                      COMPOSITE
                       EXHIBIT A
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 2 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 3 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 4 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 5 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 6 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 7 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 8 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 9 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 10 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 11 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 12 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 13 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 14 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 15 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 16 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 17 of 18
Case 0:20-cv-60949-RS Document 1-2 Entered on FLSD Docket 05/12/2020 Page 18 of 18
